Skelton, Judge,
concurring in part:
I join in the opinion of the majority in its disposition of Count II of plaintiff’s petition regarding the taxability of the attorney fees involved in this case.
I agree with the result reached by the majority on Count I of the petition with reference to taxes due by plaintiff in connection with the separation and marital and property rights agreements between plaintiff and her former husband, Mr. DeFina, but arrive at the conclusion by a somewhat different route.
The plaintiff proposed a settlement with DeFina through her attorney, Mr. Lee, in which she proposed to pay him $1,700,000, less what she had invested in DeFina’s Florida project. This offer was expressed in dollars and not in property, as the plaintiff had instructed Lee to settle in terms of a dollar amount rather than for shares of stock. Later, Lee suggested to DeFina that he accept Standard Oil Company (New Jersey) stock in lieu of cash if he was going to invest it anyway. After he asked and was assured by Lee that there would be “no tax problems,” DeFina agreed to accept the shares of stock in an amount equal to the sum of money agreed upon ($1,321,031.25). The stock was transferred and accepted as agreed.
This arrangement was very significant and had tremendous tax consequences. If DeFina had refused to take the stock and had insisted on cash, plaintiff would have had to have sold her stock in which she had a cost basis of only $55,426.13 in order to obtain the required $1,321,031.25 in cash. This would have resulted in her having to pay a long-term capital gains tax on the sale. Her attorney, Mr. Lee, is bound to have realized this, because the record shows he was a highly skilled lawyer. By persuading DeFina to take the stock, he avoided this tax for his client that would have resulted from a sale of the stock on the open market. If the transfer was a gift, this arrangement merely transferred the tax problem from plaintiff to DeFina. This is true because DeFina, as a donee, would take the stock with the same low cost basis of $55,426.13 that his donor (plaintiff) had in the stock. This would have the ultimate result of requiring DeFina to pay a high capital *710gains tax when he finally sold the stock at market value. As a matter of fact, this is exactly what happened. He sold some of the stock in 1958 which resulted in a pending lawsuit between him and the government in which he is contesting $32,393.47 in income taxes, and a further sale of more of the stock in 1959 caused ¡a¡ pending Tax Court suit involving a deficiency in income taxes in the sum of $64,506.61. DeFina has been given to understand he will owe more taxes in future years if plaintiff wins this case (Count I). On the other hand, government attorneys have informed DeFina that if plaintiff loses on Count I here, the government would abandon the tax claims against him. I assume that in the latter event the government, on requiring the plaintiff to pay the tax on the transfer of the stock to DeFina by considering it a sale, would allow him to take the stock at a new cost basis, namely the price plaintiff obtained for it on the sale ($1,321,031.25), and as a consequence, DeFina would owe little if any taxes 'as a result of his selling the stock.
All of this requires a close scrutiny of the settlement agreement plaintiff made through attorney Lee with DeFina regarding taxes. Our trial commissioner found that DeFina was an educated man, having a university degree in business administration and three or four years of additional post graduate work, and that he considered himself to be an expert in tax law. We do know that he was concerned about the tax consequences of his accepting stock instead of cash, otherwise he would not have raised the question. The long and short of it is that plaintiff and DeFina included in their agreement the understanding that DeFina would have “no tax problems” if he would accept the stock instead of money. The effect of this agreement was that plaintiff would pay any tax that might be due. Plaintiff’s argument that the transfer was a gift is inconsistent with her agreement to pay the tax, because if the transfer was a gift there was no way that DeFina could avoid having tax problems when he sold the stock.
In my opinion, the agreement which in effect required plaintiff to pay any tax due as a result of the stock transfer, completely negates any intent on the part of plaintiff to make *711a gift of the stock to DeFina. It is more logical to conclude that plaintiff agreed, at least in effect, that the transaction was a sale and that she would pay the required tax. Certainly, her attorney, who was speaking for her, is bound to have understood that this was the effect of the agreement.
Consequently, the court is correct in holding that United States v. Davis, 370 U.S. 65, rehearing denied, 371 U.S. 854 (1962) requires that judgment be entered, that plaintiff is not entitled to recover on Count I, and that her petition be dismissed to that extent.
FINDINGS or Fact
1. This is an action arising under the internal revenue laws of the United States to recover federal income taxes and interest paid in the amount of $13,955.49 for the calendar year 1957, and $954,336.55 for the calendar year 1958, together with interest and costs. These sums require adjustment to reflect (a) a capital gain of $6,758.24 acknowledged by plaintiff and (b) the settlement of Count III of the petition representing a relatively minor sum.
2. Jean Flagler Matthews, the plaintiff, presently resides at “Brookside,” Ridge Street, Rye, New York. She brings this action in her own right, individually, for the calendar year 1957, and individually and as executrix of the estate of her then husband, Ricardo C. Gonzales, for the calendar year 1958. The Estate of Ricardo C. Gonzales is a nominal' plaintiff since the decedent and plaintiff were married in 1958 and filed a joint federal income tax return for that calendar year.
3. Plaintiff and Joseph G. DeFina were married on February 14, 1953, in San Marino, California. The record discloses that plaintiff had at that time been married once before, and that this was Mr. DeFina’s third marriage.
4. Plaintiff was bom on April 18, 1910. Mr. DeFina was bom on December 12,1908.
5. In 1913 plaintiff inherited 2,666 shares of the capital stock of Standard Oil Company of New Jersey (sometimes hereinafter “Standard Oil”), then worth approximately $1,000,000. She inherited it from her grandfather, Henry *712Morrison Flagler, a partner of John D. Eockefeller, Sr., in the original Standard Oil trust. A substantial part of the fortune of plaintiff’s family is invested in oil stocks, and principally in the capital stock of Standard Oil.
6. During her minority, plaintiff’s oil stocks were held by her father, Harry Harkness Flagler, as her guardian. Shortly after she attained her majority, she placed all of her securities in a trust dated July 14,1931, with her father as trustee. This 1931 trust was revocable only by her father in his discretion.
7. In 1944, due to advancing years, her father desired to be relieved of the management of plaintiff’s oil stocks. However, since he disapproved of the manner in which plaintiff handled her financial affairs, he suggested and plaintiff agreed that the 1931 trust be revoked and the corpus thereof transferred to a trust dated August 31, 1944 (hereinafter “1944 trust”), of which Chemical Bank & Trust Company (hereinafter “trustee”) was the trustee. The 1944 trust was by its terms irrevocable.
8. The aggregate fair market value of the securities and cash transferred by plaintiff to the 1944 trust on August 31, 1944, was $9,125,000, consisting of $6,325,000 fair market value of securities of companies in the oil and related industries and $2,800,000 fair market value of other securities and cash. The securities consisted of those inherited by plaintiff from her grandfather, and securities acquired on the investment of accrued income during her minority.
9. Article SEVENTH of the 1944 trust provided that the plaintiff and members of her family reposed special confidence in the stocks and other securities of oil companies and related concerns, and that the trustee would not incur liability by reason of retaining such shares of stock and other securities in companies in the oil industry, or by reason of the reinvestment of any portion or portions of the trust estate in such stocks or securities. This article also provided that the trustee need not retain these securities if it, in its absolute discretion, deemed it unwise to do so.
10. Plaintiff was the settlor of the 1944 trust. She was entitled to receive all of the income and had a general testamen*713tary power of appointment of the entire remainder, without restriction of any kind. In addition, plaintiff had reserved to herself the right to invade the principal of the trust from time to time if the income was insufficient (a) to guaranty herself income of not less than $150,000 per year for 10 years, and $165,000 per year thereafter, and (b) to pay all of her taxes, including all federal, state and local income and real estate and personal property taxes, regardless of the source of the income or the property being taxed. Plaintiff also reserved to herself the right, in effect, to give up to 25 percent of the principal of the trust to her issue at any time after her issue had attained age 21.
11. Prior to her father’s death on July 30,1952, the plaintiff’s only source of income, other than the 1944 trust, was a trust under her mother’s will.
12. During the period 1944 to 1952, plaintiff on occasion found herself short of income, with the result that the trustee of the 1944 trust established a “budget” for her under which the payment of some of her bills was scheduled. She was at times unable to stay within her budget, and during the early 1950’s, a few of her creditors brought lawsuits against her.
13. Plaintiff first met the aforementioned Mr. DeFina at Palm Beach, Florida, in 1951. At that time her relationship with him was a social one. During late 1951 or early 1952, DeFina, at the behest of a mutual friend, offered to assist plaintiff in the management of certain of her financial affairs and subsequently made an analysis of her sources of income with a view to discovering possible areas of economy and to insuring that she was receiving the maximum permissible advantages under the federal income tax laws. Plaintiff considered Mr. DeFina to be a capable and energetic businessman. Beginning in August of 1952 and continuing through their marriage in 1953 until the middle of 1957, a few months prior to her divorce from him, Mr. DeFina handled plaintiff’s financial affairs for her. For the period of their marriage (1953-1957) family expenses were generally kept within the family income.
14. Mr. DeFina holds a bachelor’s degree in business administration from St. John’s University in Brooklyn, New *714York, and is licensed to teach business practices and business law as a result of an examination given by the City of New York. He testified to having “taken three or four years of post-graduate courses in management engineering and industrial engineering systems, personnel management and all affiliated courses pertaining to management in the engineering profession.” He further testified as to his work for the City of New York and as to his Army experience, and he characterizes himself as a “management engineer” and as an expert in tax law.
15. On her father’s death, on July 30, 1952, plaintiff became the income beneficiary of a trust under his will and of two additional trusts under her mother’s will. These trusts produced in the aggregate over $330,000 in 1953, increasing to over $700,000 in 1967. During 1945, the first full year of the 1944 trust, the total income of the trust was $357,371 of which $307,961 was from oil securities, and during 1956, the last full year of the 1944 trust, the total income of the trust was $1,365,759 of which $1,317,420 was from oil securities.
16. Following the death of plaintiff’s father, the trustee of the 1944 trust questioned whether, as ostensibly provided by its terms, payment of all federal, state and local income and real estate and personal property taxes levied with respect to the income and property of plaintiff was proper, in view of the much larger amounts of income then accruing to her from other sources. The trustee advised her that this issue had been discussed with its attorneys, but that the trustee desired to have the trust instrument judicially construed. Plaintiff considered that, in view of the historical payment of such taxes from the trust, a trust construction and accounting proceeding was not necessary. The trustee nevertheless filed a petition dated October 31,1955, in New York Supreme Court, Dutchess County, seeking a construction of the 1944 trust instrument in regard to the provision governing payment of income and other taxes from the trust principal. By final order, dated October 23, 1956, the court construed the 1944 trust as requiring the trustee to pay all such taxes regardless of the extent of the invasion of principal which might have *715been necessary for the purpose. The court also directed the payment from the trust of $20,000 to a special guardian, $7,500 to Cadwalader, Wichersham & Taft as plaintiff’s attorneys in that proceeding, and $25,000 to Cravath, Swaine & Moore, as attorneys for the trustee.
17. Between August 31,1944, the date of the establishment of the 1944 trust, and November 1,1957, the date on which the assets of the 1944 trust were delivered to plaintiff, as hereinafter detailed, the trustee sold securities in the 1944 trust for sales proceeds aggregating $6,929,270, and purchased securities for purchase prices aggregating $6,186,278, an excess of sales proceeds over purchases of $742,992. During this period, the trustee made payments from the principal account to plaintiff pursuant to the terms of the 1944 trust aggregating $1,158,102. The securities purchased by Chemical Bank as trustee consisted solely of United States Government and tax exempt municipal bonds, except for 1,077 shares of the capital stock of Standard Oil purchased by the principal account from the income account for an aggregate purchase price of $80,400. As a general rule no representative of the trustee consulted with plaintiff regarding any of the sales or reinvestments described in this paragraph. Plaintiff regularly received reports from the trustee regarding these sales and reinvestments and at no time communicated to the trustee any objections to these transactions. The aggregate sales proceeds of $6,929,270 included sales of oil securities in 1946 and 1947. In 1946 the trustee sold 7,000 shares of the common stock of Standard Oil Company (Kentucky) for $208,900, and in 1947 it sold 15,500 shares of the common stock of Sinclair Oil Corporation for $228,000.
18. During the years 1952 through 1956, the Trust Invest^ ment Committee of Chemical Bank expressed concern over the heavy concentration of oil securities in plaintiff’s 1944 trust. On several occasions during this period, representatives of Chemical Bank informed plaintiff, both orally and in writing, of their conclusion that it would be advisable to sell a substantial portion of the oil securities held in the 1944 trust in order to diversify the trust’s portfolio. On these occasions, plaintiff always declared that she was unalterably *716opposed to the sale of any of the oil securities held in the 1944 trust.
19. During the years 1952 through 1956, the trustee never sold any of the oil securities held hi the 1944 trust. Although the trustee never told plaintiff that it would not sell the oil securities without her approval, it did advise plaintiff that it would take her wishes into account in connection with decisions as to investments in the 1944 trust.
20. Article EIGHTH of the 1944 trust directed the trustee to consult with any investment counsel or advisor designated by plaintiff. The advice and recommendations of any such investment counsel or advisor were merely for the information and consideration of the trustee, 'but the compensation of such investment counsel or advisor was to be paid out of the income or principal of the trust estate. In August of 1952, plaintiff selected Mr. Joseph G. DeFina as an investment counsel. In this position he received an annual compensation of $5,000 from the 1944 trust.
21. On one occasion, Mr. DeFina, acting as investment counsel to the trust, made a detailed survey of plaintiff’s affairs and submitted his report dated August 12, 1952, in which he recommended that reinvestments be made to replace plaintiff’s oil securities in favor of tax-free bonds.
22. Plaintiff forwarded Mr. DeFina’s report to the trustee on August 15,1952. In its letters to plaintiff dated October 2 and 30,1952, the trustee advised plaintiff that it was investigating the advisability of the diversification of the trust portfolio. In her letter of October 26, 1952, however, plaintiff advised the trustee of her opposition to any changes in the trust investments, after which the trustee, in its letters of October 31 and November 12,1952, informed plaintiff that it had no present plans to make any changes in the trust investments.
23. Through its trust committee and trust officers, the trustee, Chemical Bank, periodically reviewed the 1944 trust. In 1952, when the market value of the 1944 trust corpus had appreciated to approximately $17,000,000, Chemical Bank obtained an investment survey by Joel E. Mitchell & Company, an accounting firm. It presented alternative plans in*717volving the sale of all or portions of the trust’s oil securities, and the reinvestment of the proceeds in other securities, including tax-exempt issues. The survey set forth the after tax income of plaintiff under the various alternative investment plans.
24. Early in 1956, based upon its investment committee’s projections for the oil industry, the trustee was of the opinion that the market value of the stocks of companies in the oil industry would decline in the next few years and that the aggregate market value of the securities held in the 1944 trust would therefore decline. The trustee also obtained a further investment survey which disclosed that capital gains taxes of $7,128,000 would result, if all of the securities were sold.
25. The aggregate fair market value of the securities received by plaintiff from the 1944 trust of November 1, 1957, under circumstances later detailed, was $33,990,000. It consisted of $32,433,000 fair market value of securities of companies in the oil and related industries and $1,557,000 fair market value of tax exempt municipal bonds. Its highest fair market value, prior to November 1, 1957, had been in excess of $42,000,000, a figure reached on November 30,1955. The adjusted basis for income tax purposes of the trust assets was approximately $2,500,000.
26. Two months prior to trial, the aggregate market value of the oil securities owned by plaintiff and held in trusts established by her for her family, was in excess of the fair market value of such securities received by her from the 1944 trust on November 1,1957.
27. By the spring of 1956, plaintiff in good faith believed, based upon information made available to her, that the trustee, Chemical Bank, had decided to proceed with the sale of a substantial portion of the oil securities held in the 1944 trust, and that it would sell the oil securities notwithstanding her opposition.
28. Furthermore, she had been unhappy with the action of the trustee in 'bringing suit for a construction of the 1944 trust, with regard to payment of her taxes therefrom, as earlier described. She also believed that the trust prevented *718her from mating gifts to her children to the extent that she wished.
29. In May 1.956, plaintiff requested the firm of Cad-walader, Wickersham & Taft (hereinafter “Cadwalader”) to advise her concerning these trust problems. This was the first major legal work Cadwalader had been engaged to undertake for plaintiff, the firm originally having been retained on October 11, 1954, to represent her in the dispute with the trustee over the payment of taxes from the trust. From October 11, 1954 until May 1956, she had authorized them to represent her only in several minor matters and they rendered a variety of services to her during this period.
30. In 1956 when plaintiff consulted Cadwalader about her 1944 trust she had one son, George Gregory Matthews, then a minor, nineteen (19) years of age, an adopted son, William Morrison Matthews, then a minor, seven (7) years of age, and a ward, George Frederick Robert Hanke, then a minor, eighteen (18) years of age, whom she later adopted. Her son, George Gregory Matthews, was a contingent re-mainderman of the 1944 trust, subject to her general power of appointment.
31. The services rendered hy Cadwalader from May of 1956 to February 1,1958, were directly supervised by Robert E. Lee, a member of the firm and plaintiff’s attorney, who was assisted in large part by Catherine Noyes Lee, his partner, and Hampton I). Ewing, Jr., an associate attorney.
32. The nature of the services rendered by Cadwalader from May of 1956 to February 1, 1958, in connection with the 1944 trust were as follows:
A. Following receipt of instructions from plaintiff, Cad-walader analyzed the provisions of the 1944 trust and the investment powers of the trustee in the light of those objectives. Following such analysis, Mr. Lee and Mr. Ewing conferred with plaintiff and Mr. DeFina on June 12, 1956, with reference to the possibilities of the sale of securities by the trustee.
By letter dated June 15,1956, to plaintiff, Mr. Lee referred to the impending sale of a substantial amount of the trust holdings of Standard Oil, recommended that plaintiff desig*719nate an investment counsel to delay the sales, and advised plaintiff that further consideration was being given to means of preventing the sales.
After considering various steps to block what plaintiff and her attorneys believed would be a proposed sale of the oil securities, plaintiff’s attorneys advised her that the trustee had the legal power to sell the oil securities without her consent. They decided that a revocation of the 1944 trust would be the course of action most likely to accomplish plaintiff’s objectives.
By letter dated June 22,1956, to plaintiff and Mr. DeFina, Mr. Lee outlined a plan to revoke plaintiff’s 1944 trust by first emancipating plaintiff’s son, George Gregory Matthews, under the laws of Florida. Then plaintiff and her emancipated son, being all the persons beneficially interested in the 1944 trust, would give their consent in writing to revocation of that instrument.
B. Plaintiff authorized Cadwalader to implement the advice outlined in the letter of June 22,1956. Pursuant to such authorization, Cadwalader, on plaintiff’s behalf, took the following action:
(i) Through Henry F. Kichardson of the firm of Coe, Eichardson & Broberg, Palm Beach, Florida, correspondent attorneys, secured an uncontested decree from the Circuit Court of the Fifteenth Judicial Circuit of Florida, dated December 27,1956, authorizing plaintiff’s minor son, George Gregory Matthews, to do and perform any and all acts, matters and things that he could do if he were 21 years of age.
(ii) Prepared consents to the revocation of the trust, required by the provisions of Section 23 of the New York Personal Property Law which, after execution by plaintiff and her son, George Gregory Matthews, were presented to the trustee on February 13, 1957, by Mr. Lee. The trustee refused to accept the consents as effective in the revocation of the 1944 trust.
(iii) On February 13, 1957, commenced on plaintiff’s behalf a proceeding in the New York Supreme Court, Westchester County, seeking a determination that the 1944 trust had been terminated. This proceeding was contested by the trustee and was concluded by an order of the New York Supreme Court, Westchester County, *720made and entered on August 9,1957. Tbe court beld tbat tbe 1944 trust was revoked and directed tbe trustee to deliver tbe ‘assets of tbe trust to plaintiff.
(iv) Kepresented tbe plaintiff in tbe appeal proceedings which ensued, as hereinafter described. After the filing of tbe August 9, 1957 final order revoking plaintiff’s 1944 trust, tbe trustee announced tbat it would appeal. Negotiations were commenced on plaintiff’s behalf with the trustee’s counsel, Cravatb, Swaine & Moore, leading to an agreement between plaintiff and tbe trustee. Tbe agreement provided tbat if plaintiff would establish certain irrevocable family trusts out of specified securities in tbe 1944 trust, of an aggregate value of not less than $8,000,000 as of July 22,1957, the trustee would not proceed with its appeal. Instead it would deliver the securities forming tbe principal of tbe 1944 trust to plaintiff and to tbe new trusts on or before November 30, 1957, and would commence a proceeding in the Supreme Court, Dutchess County, for a judicial settlement of its account since December 31, 1955, and for an order directing tbe distribution of tbe principal of the trust fund. Tbe above-mentioned agreement was incorporated in a stipulation, dated August 27, 1957, between plaintiff’s counsel and. trustee’s counsel.
(v) Prepared and attended to tbe execution and proper establishment of tbe following trusts, which were funded with securities then in the possession of tbe trustee of plaintiff’s 1944 trust, such securities to be delivered on or before November 30,1957, to the trustees of tbe new trusts, as set forth in tbe August 27, 1957 stipulation referred to above. Each of these trusts contained a specific provision similar to article SEVENTH of tbe 1944 trust to tbe effect tbat plaintiff reposed special confidence in tbe stocks and other securities of oil companies, but tbat tbe trustees need not retain these securities if they in their absolute discretion deemed it unwise to do so.
(a) Trust Indenture between plaintiff as Grantor, and The Bank of New York and Andrew Oliver, as trustees, for tbe benefit of George Gregory Matthews, plaintiff’s son, dated August 20, 1957. Tbe securities transferred to this trust on November 1, 1957, consisted of 9,500 shares of Standard Oil Co. (California) stock and 43,926 shares of Standard Oil Co. (New Jersey) of the total fair market value of $2,673,644.63.
*721(b) Trust Indenture between plaintiff as Grantor, and The Bank of New York and Robert Lee, as trustees, for the benefit of William Morrison Matthews, plaintiff’s ’adopted son, dated August 20, 1957. The securities transferred to this trust on November 1, 1957, consisted of 9,500 shares of Standard Oil Co. (California) stock and 43,926 shares of Standard Oil Co. (New jersey) of the total fair market value of $2,673,644.63.
(c) Trust Indenture between plaintiff, as Grantor, and The Bank of New York and Robert Lee, as trustees, for the benefit of George Frederick Robert Hanke, plaintiff’s ward, dated August 20,1957. The securities transferred to this trust on November 1, 1957, consisted of 2,600 shares of Standard Oil Co. (California) stock and 12,700 shares of Standard Oil Co. (New Jersey) of the total fair market value of $766,336.25.
(d) Trust Indenture between plaintiff, as Grantor, and The Bank of New York and Robert Lee, as trustees, for the benefit of James S. Jack, an employee of plaintiff, dated August 20, 1957. The securities transferred to this trust consisted of 750 shares of Chesebrough-Ponds, Inc., common stock, and 1,286 shares of Continental Oil Company stock of the total fair market value of $111,602.50.
(e) Trust Indenture between plaintiff, as Grantor, and The Bank of New York and Robert Lee, as trustees, for the benefit of Prudence E. Ramsey, and others, dated August 20, 1957. The securities transferred to this trust consisted of 2,120 shares of Standard Oil Co. (New Jersey) stock of the total fair market value of $108,040.50.
(vi) Arranged for the transfer of tire securities trans-ferrea to the trusts on November 1, 1957, for the benefit of George Gregory Matthews, William Morrison Matthews and George Frederick Robert Hanke, of the total fair market value of $6,113,625.51. These were the same securities of an aggregate value of approximately $8,500,000 as of July 22, 1957, that plaintiff agreed to transfer to irrevocable family trusts m exchange for an agreement by the trustee of the 1944 trust that it would not appeal from the August 9,1957 final order revoking plaintiff’s 1944 trust.
(vii) Appeared for and represented plaintiff in the following proceeding. By order to show' cause, dated *722August 21, 1951, and a petition, the trustee of the 1944 trust commenced a proceeding in the Supreme Court of Dutchess County for the settlement of its account as such trustee and for a further order directing distribution of the principal of the 1944 trust in accordance with the final order of August 9, 1957, revoking the trust. The proceeding was concluded by Final Order of the Dutch-ess County Supreme Court, dated October 15, 1957. In addition to settling the trustee’s final account, this order decreed that the balance of the principal of the 1944 trust be paid over to plaintiff and to the trusts previously established by her as described above. On November 1, 1957, the assets of the 1944 trust under the supervision of Cadwalader were delivered to plaintiff and to the trustees of the trusts described above which she had previously established on August 20, 1957.
(viii) Represented plaintiff in the following negotiations. During 1957, in connection with all of the foregoing proceedings, plaintiff found herself in need of additional funds due to unusual expenses, and, later in 1957, due to the impending dissolution of 'her marriage from Mr. DeFina, as later detailed. On plaintiff’s behalf, during June and September 1957, respectively, Mr. Lee negotiated two demand loans of $100,000 each (represented by collateral notes dated July 1, 1957 and October 1,1957). They were secured by 638 shares of Standard Oil Company (New Jersey) capital stock which was plaintiff’s individual property and not a part of the 1944 trust, and by agreements to assign to The Bank of New York a mortgage in the amount of $50,000, which had recently been retired on plaintiff’s property known as “Brookside,” located at Rye, New York. These loans were repaid on November 15,1957, following the delivery to plaintiff of the principal of the 1944 trust. With the establishment of the five new trusts described above, plaintiff was advised by counsel that she would incur a substantial gift tax when the trusts were funded, in addition to her normally heavy property taxes and income taxes. Mr. Lee on plaintiff’s behalf negotiated a commitment with The Bank of New York for fully collateralized demand loans totaling $2,500,000, to be secured by 100,000 shares of plaintiff’s Standard Oil capital stock from the 1944 trust. This loan of $2,500,000 was represented by a collateral note dated April 1, 1958.
(ix) Advised plaintiff, following the completion of delivery to her of the principal of the 1944 trust, as to *723her ability to retain her investments in oil stocks, and the availability of loans for the purpose of paying taxes so that she would not be required to liquidate her oil portfolio, arranged for review of her investment portfolio by investment advisors, and subsequently reviewed the ad-visors’ recommendations with her and supplied her with investment counseling and advice in connection therewith.
33. At the time of their marriage, Mr. DeFina was interested in real estate development in Fort Pierce, Florida. Beginning in late 1953 or early 1954, plaintiff began to assist him in the development of real property at Fort Pierce by supplying capital for his Maravilla Development Corporation’s (hereinafter “Maravilla”) real estate ventures. Mr. DeFina had organized Maravilla prior to their marriage and was the sole stockholder. Maravilla acquired interests in real properties and was engaged in the building of homes for sale. This was Mr. DeFina’s sole business. It took about 10 percent of his time. Prior to her disagreements with Mr. DeFina, resulting in the initiation by plaintiff of a divorce proceeding in the fall of 1957, plaintiff had advanced to Maravilla and/or Mr. DeFina the sum of $307,437.61 for this business venture.
The following findings relate specifically to the domicile of the marriage:
A. During their marriage, plaintiff and Mr. DeFina resided in the plaintiff’s homes located at Palm Beach, Florida, Bye, New York, and a camp at Lake Placid, New York. The plaintiff’s home in Palm Beach was called “Vita Serena” and was on 3 acres of oceanfront property. The Rye estate was called “Brookside” and consisted of 93 acres with a Georgian red brick home of at least 18 to 20 rooms. Plaintiff employed at least 15 ór 16 full-time domestic servants and gardeners at Brookside. In her 1956 federal income tax return, plaintiff reported indirect expenses for operating Brookside in the amount of $146,301.97.
B.' At the time of their marriage, plaintiff and Mr. De-Fina represented that they were residents of Florida and believed such representation to be true.
*724C. During his marriage to plaintiff, Mr. DeFina conducted his business, that of land development, in Florida, as above stated.
D. Both plaintiff and Mr. DeFina were registered to vote in Florida, and voted in Florida during their marriage.
E. Plaintiff and Mr. DeFina filed Florida intangible property tax returns as residents for the years 1953 through 1957.
F. During his marriage to plaintiff, Mr. DeFina filed his federal income tax returns in Jacksonville, Florida.
Gr. At all times during their marriage, plaintiff was a member of the Church of Bethesda-by-the-Sea, Palm Beach, Florida, and Mr. DeFina joined that church as a communicant member on March 6,1955.
H. Plaintiff’s son, William Morrison Matthews, attended Palm Beach Day School, Palm Beach, Florida, as a day student for each of the school years beginning October of 1954 through May of 1958.
I. During the marriage of plaintiff to Mr. DeFina, his three children by his second wife lived with their mother in Fort Pierce, Florida, and plaintiff and Mr. DeFina visited with them frequently.
J. In their separation agreement, dated August 29, 1957, plaintiff and Mr. DeFina represented each to the other that they had established the matrimonial domicile in Florida following their marriage, and that they had at all times maintained their residence and domicile in Florida.
K. In the uncontested decree of the Florida Circuit Court, filed December 27, 1956, to emancipate plaintiff’s minor son, George Gregory Matthews, it was found that he was a resident of Palm Beach, Florida.
L. On April 10, 1957, in support of plaintiff’s action to revoke her 1944 trust, as earlier described, Mr. DeFina testified under oath that his home, principal domestic headquarters and domicile was in Palm Beach, Florida, and that he had settled in Florida in 1949 and had engaged in business and resided continuously in the State of Florida to that date.
M. In its final order revoking the trust, dated August 9, 1957, the New York Supreme Court found that plaintiff and *725her son, George Gregory Matthews, then resided and were domiciled in Florida.
N. In the uncontested final decree of divorce of plaintiff from Mr. DeFina dated November 22, 1957, plaintiff was found to be a bona fide resident of Florida.
34. It is concluded that during their marriage, plaintiff and Mr. DeFina were domiciled in the State of Florida.
35. Prior to August 1957, when plaintiff instructed Robert E. Lee to confer on her behalf with Mr. DeFina, looking towards a separation and divorce, neither party had suggested the possibility of divorce. The conference took place in August 1957 at a hospital where plaintiff was a patient. Mr. DeFina testified that he first felt a strain in his marriage with plaintiff after the court in the trust revocation action indicated a favorable decision for plaintiff and when, in discussing the transfer of the trust assets, Mr. Lee suggested to plaintiff that part of the shares be transferred into plaintiff’s name and part into Mr. DeFina’s name. Plaintiff, on the other hand, testified that her marriage had become intolerable because of Mr. DeFina’s violent temper, and his harshness with her children, as well as with his own. In addition, plaintiff testified that Mr. DeFina had lied to her throughout their marriage.
36. After plaintiff advised Mr. Lee that she wanted a divorce, he called Mr. DeFina and requested a personal meeting with him. Mr. DeFina knew Mr. Lee socially, and as the attorney for plaintiff. Mr. DeFina considered Mr. Lee a very fine gentleman and had great admiration for him. Mr. DeFina did not obtain the services of an attorney of his own to represent him in this matter.
37. Under Florida law, a wife is under no legal obligation to support her husband, and the husband has no claim against a wife or ex-wife for maintenance or support, although a wife does have rights against a husband. Mr. Lee advised her of the state of the law with respect to Mr. DeFina’s rights or lack thereof, prior to his commencing negotiations with Mr. DeFina, stating that plaintiff was under no obligation whatsoever to give Mr. DeFina anything.
*72638. After considering the matter, plaintiff decided ito make it possible for Mr. DeFina to continue his commitments through Maravilla, commitments which she had previously encouraged him to enter into. She authorized her attorney to negotiate a suitable settlement for her, with the understanding that Maravilla would require additional funds in excess of $1,000,000 to complete its development.
39i. At the first meeting Mr. Lee informed Mr. DeFina that plaintiff wanted a divorce and that he, Mr. Lee, was authorized to make the necessary arrangements. Prior to a second meeting, Mr. DeFina prepared an outline of matters to be discussed which he brought with him. At the second meeting there was a general discussion as to plaintiff’s prior investment in Maravilla, and other pieces of property purchased by plaintiff in Mr. DeFina’s name. Also discussed was Mr. DeFina’s signing a joint gift tax return with plaintiff for 1957. Mr. Lee advised Mr. DeFina that he was authorized to offer a settlement of $1,700,000, less what monies plaintiff had theretofore invested in Maravilla, and Mr. DeFina agreed to accept plaintiff’s offer of settlement. The amount of $1,700,000 did not have any special meaning to either Mr. De-Fina or to plaintiff, and there was no bargaining or discussion of this amount. Plaintiff had instructed Mr. Lee to settle in terms of a dollar amount rather than for shares of stock, subject to the condition that plaintiff would have no difficulty in obtaining a separation. Mr. DeFina agreed to accept plaintiff’s offer of settlement, later testifying that he was in “no mood to quibble or argue or to contest it. I felt it was a fair settlement and let it go at that, there being no contest, I didn’t want any mud slinging or publicity or notoriety or anything else, just ‘Let’s close it like that.’ If that is what she wanted and she was willing to pay for it, I was satisfied.”
40. As part of the settlement reached at 'the second meeting, Mr. DeFina agreed to join in a gift tax return for 1957 with plaintiff, and also any other tax returns that might be required to be signed by husband and wife. Mr. DeFina also assured Mr. Lee at this meeting that he would not remarry during the remainder of 1957, the period covered by the gift tax return.
*72741. Mr. Lee and Mr. DeFina computed the amount of the advances made by plaintiff, and then subtracted this amount from $1,700,000, leaving a net cash amount of $1,312,562.39. Mr. DeFina testified that Mr. Lee then suggested to him that he accept Standard Oil Company (New Jersey) stock in lieu of cash if he was going to invest it anyway. After he asked and was assured by Mr. Lee that there would be no “tax problems,” and that he would receive $1,312,000 worth of stock, Mr. DeFina agreed to accept the shares of stock. Based upon the market value as of that day, the parties agreed upon 21,200 as the number of shares of Standard Oil Company (New Jersey) stock to be transferred.
42. Since the Standard Oil Company (New Jersey) stock could not be transferred from plaintiff to Mr. DeFina until plaintiff obtained possession of the stock from the trustee, Mr. Lee and Mr. DeFina then agreed that in the event of a fluctuation in the market value of the stock before delivery to Mr. DeFina, the parties would adjust the number of shares by a supplemental agreement. At these meetings and in the written agreements, reference was made to “separation agreement” and “marital and property rights agreement,” and words of “gift” were not employed.
43. After the second meeting with Mr. DeFina, Mr. Lee reported to plaintiff and advised her of the settlement agreement that he had worked out with Mr. DeFina. At plaintiff’s direction, her attorney prepared and Mr. DeFina and plaintiff entered into a Separation Agreement and a Marital and Property Bights Agreement, both dated August 20, 1957, relative to their marital and property rights.
44. The separation agreement recited the intention of the parties to live separate and apart for the rest of their lives and the desire of the parties to settle forever all marital and property rights growing out of their marriage relationship which either party then had or might thereafter have against the other by virtue of the law of any state or jurisdiction, and all rights which either of them had or might thereafter have in any property then owned by either party, or by both jointly, or that might thereafter be acquired by them, or by either party.
*72845. The separation agreement then set forth, inter alia, the following pertinent provisions:
(a) That each party agreed to live separate and apart from the other for the rest of their lives.
(b) That neither party would bring any action for the restitution of conjugal rights.
(c) That the parties had contemporaneously executed a separate property agreement (i.e., the marital and property rights agreement) settling, to their mutual satisfaction, the parties’ financial matters and property rights.
(d) That each party renounced any and all rights of curtesy, dower or homestead, in or to any property which the other party then owned or might thereafter own or acquire. Plaintiff waived her rights of support and maintenance.
(e) That each party renounced any and all rights upon the death of the other to share in any of the estate or property of the other by descent or inheritance which the survivor might otherwise be or become entitled to by virtue of the laws of Florida or New York, or of any other state, territory, or country, including any right of election or otherwise which the survivor, under Section 18 of the New York Decedents Estate Law or under any other present or future law of Florida or New York or of any other state, territory or country, might have or hereafter acquire in regard to the estate of the other.
(f) That Mr. DeFina agreed to signify his consent, for federal gift tax purposes, to have all gifts made by plaintiff while the parties were legally married, considered as having been made one-half by him and one-half by plaintiff, and further agreed not to revoke the aforesaid consent. The agreement was made on the express understanding by plaintiff that she would pay all gift taxes required to be paid.
(g) That in the event divorce proceedings were instituted in any jurisdiction, the parties agreed to be bound by the terms of this agreement, notwithstanding the decree to be entered in any such action.
46. Pursuant to the August 20,1957, Marital and Property Rights Agreement executed by the parties, Mr. DeFina *729agreed to transfer to plaintiff title to a boat “The Flagler” (cost: $20,500)j a-speedboat (cost: $3,948.75), two automobiles (cost: $8,266.12), and two parcels of real estate, one being “Fairhaven,” (cost: $80,000), and the other a 30-foot strip of property at Lake Placid, New York (cost: $3,000). All of the foregoing had been purchased with funds of plaintiff, and-sole of joint title had been held by Mr. DeFina or Maravilla. The parties have agreed that the stated amounts represent the values of the properties on the date of transfer. Plaintiff owned, in her own name, other real estate in New York, including the home in Bye (Brookside), and the camp at Lake Placid. The agreements also provided that plaintiff would forgive the indebtedness of $307,437.61 due from Mara-villa and/or Mr. DeFina, pay to Mr. DeFina the $80,000 cash he required immediately to complete the purchase of a property in Vero Beach, Florida, on which $95,000 had already been paid, and further- transfer to him 21,200 shares of the capital stock of Standard Oil Company (New Jersey), if, as, and when the then pending trust revocation proceeding was successful.
- 47. As of November 16, 1957, plaintiff and Mr. DeFina entered into a 'Supplemental Marital and Property Bights Agreement. This supplemental agreement was entered into for the purpose of obtaining Mr. DeFina’s affirmative undertaking that he would not remarry during 1957, thus assuring that he could execute the aforementioned consent of spouse on plaintiff’s 1957 federal gift tax return, and for the purpose of giving effect to the original agreement of the parties to adjust the number of Standard Oil Company (New Jersey) shares to be transferred to Mr. DeFina for any price fluctuation in the stock. The original number of 21,200 shares of Standard Oil stock was determined on a value of $62 a share and the supplemental agreement provided for an additional 5,300 shares by reason of an accurate estimate by Mr. Lee on November 16, 1957, that the shares of Standard Oil stock would have a value of $50 a share at the time of transfer to Mr. DeFina. This made an aggregate of 26,500 shares to be transferred to him.
*73048. Plaintiff was granted an uncontested divorce from Mr. DeFina by decree of the Circuit Court of the Ninth Judicial Circuit of Florida in and for Brevard County, filed on November 22, 1957, in which the Separation Agreement, dated August 20, 1957, was approved. The grounds for divorce were alleged to be extreme cruelty based upon Mr. DeFina’s failure in his duty to keep himself gainfully employed and to contribute to the support and maintenance of plaintiff, and acts by Mr. DeFina that affected the mental and physical health of plaintiff. Mr. DeFina testified that he never read the petition filed in the divorce action.
49. Plaintiff and Mr. DeFina performed all of their agreements under the separation and marital and property rights agreements, including the supplemental marital and property rights agreement, on or before January 6, 1958. Specifically, with respect to the Standard Oil stock, plaintiff transferred to Mr. DeFina 1,000 shares on December 4,1957, said shares then having an aggregate adjusted basis in plaintiff’s hands of $2,091.59 and an aggregate fair market value of $50,812.50; and 25,500 shares on January 6, 1958, said shares then having an aggregate adjusted basis in plaintiff’s hands of $53,335.54, and an aggregate fair market value of $1,270,218.75. Under the three agreements, plaintiff transferred to Mr. DeFina securities, money and other specific property rights having an aggregate fair market value at the time of transfer of $1,708,468.86, of which $1,321,031.25 was represented by Standard Oil stock.
50. The agreements of August 20, 1957, and the supplemental agreement of November 16,1957, comprise the entire agreement between plaintiff and Mr. DeFina.
51. Pursuant to the provisions in the Separation Agreement dated August 20,1957, and in the Supplemental Marital and Property Eights Agreement of November 16, 1957, Mr. DeFina did not remarry during the balance of the calendar year 1957 and on January 7,1958, Mr. DeFina gave his written consent in Gift Tax Eeturn (Form 709) to have the gifts made by plaintiff during 1957 considered as having been *731made one-half by plaintiff and one-half by Mr. DeFina. None of the reported gifts were made to Mr. DeFina. Plaintiff realized a saving of $541,503.64 in federal gift taxes as a result of her splitting with Mr. DeFina, on their separate federal gift tax returns for 1957, of gifts made from her property in that year, and of Mr. DeFina’s consent to plaintiff’s gift of her portion of these gifts.
52. There is now pending in the United States District Court for the Southern District of Florida a suit filed by Mr. DeFina for the recovery of $32,393.47 in income taxes and interest paid by him in respect of his 1958 taxable year arising out of the disposition by him of all or a part of the 1,000 shares of the capital stock of Standard Oil Company (New Jersey) transferred by plaintiff to him on December 4,1957. There is also now pending in the Tax Court of the United States a suit filed by Mr. DeFina contesting a deficiency of $64,506.51 in income taxes in respect of his 1959 taxable year arising out of the disposition by him of certain of the 25,500 shares of the capital stock of Standard Oil Company (New Jersey) transferred by plaintiff to him on January 6, 1958. Mr. DeFina had been given to understand that he owed additional taxes in substantially greater amounts in subsequent years in the event plaintiff’s position is sustained in this action. Mr. DeFina had been further told by Government attorneys that if plaintiff lost her claim (Count I of this action) arising from the transfer of the above described Standard Oil stock to him, the Government would abandon the tax claims against him. Mr. DeFina originally denied in his testimony that he had ever discussed these possibilities with Government attorneys. His recollection was refreshed when plaintiff’s attorney read and introduced a letter dated January 14,1968, from Mr. DeFina to plaintiff in which such statements were recounted. Mr. DeFina was defendant’s only witness at the trial.
53. On November 8,1966, defendant filed herein a motion for partial summary judgment with respect to the issue (Count I) of whether plaintiff realized a long term capital *732gain, on her disposition of 26,500 shares of Standard Oil stock. In plaintiff’s response to defendant’s motion for partial summary judgment, filed herein on January 11,1967, plaintiff alleged that her transfer of the 26,500 shares of Standard Oil stock to Mr. DeFina was not in exchange for the release of marital rights of any economic value, but that it was made voluntarily and gratuitously, in view of plaintiff’s then financial situation. On May 26,1967, defendant’s motion for partial summary judgment was denied.
54. -Plaintiff duly executed a Last Will and Testament on June 1,1957, in which her husband, Joseph G. DeFina, was named- as one of the beneficiaries. On September 9, 1957, however,- plaintiff duly executed a Second Codicil to said Last Will and Testament which carried out the provisions of plaintiff’s marital and property rights agreement with Mr. DeFina in the event that it should not otherwise be carried out, and in all other respects eliminated Mr. DeFina from participating in plaintiff’s estate.
55. On July 3,1968, the Commissioner of Internal Revenue issued a “90-day letter” to plaintiff in which he proposed a gift tax deficiency of $599,158.89 for 1958 on the ground that the transfer of 25,500 shares of Standard Oil stock from plaintiff to Mr. DeFina represented a gift. By verified petition filed October 1, 1968, in the Tax Court of the United States, Docket No. 4748-68, plaintiff alleged that the transfer of 25,500 shares tó Mr. DeFina was in partial performance of the Separation Agreement and the Marital and Property Rights Agreement, dated August 20, 1957, and the Supplemental Marital Property Rights Agreement, dated November 16,1957, between plaintiff and Mr. DeFina.
56. During February 1958, plaintiff’s attorney, Robert E. Lee, flew to Florida to discuss with her the fees to be paid for legal services performed for her during the period October 11, 1954 to February 1, 1958, by Cadwalader. Such fees did not include the fee for the 1944 trust construction proceeding, which was paid from the trust. Plaintiff and her attorney conferred and he advised her that in view of the *733complexity and unique nature of tbe services rendered, primarily in connection with the revocation of the 1944 trust, a fee for all services of between $400,000 and $1,000,000 would be appropriate. Howevei’, he requested her to consider the matter, and discuss it further with him at her convenience. Mr. Lee further advised her that a portion of the fee decided upon by her would be deductible on her income tax returns, but he did not specify any percentages or otherwise state or indicate what part of the fee would be deductible.
57. After carefully considering the matter, and in view of the limits suggested by Mr. Lee, plaintiff decided, without further discussion of any kind with her attorneys, that a total fee of $650,000 would be appropriate. She would have paid this amount even if no portion thereof had been deductible. By check dated March 5, 1958, drawn on The Bank of New York, she paid this amount to her attorneys.
58. The only legal fees paid by or on behalf of plaintiff to any Florida attorneys were (a) $100 for the emancipation of George Gregory Matthews, and (b) $850 for plaintiff’s divorce.
59. Following receipt of such payment of $650,000, plaintiff’s attorneys prepared in final form a memorandum of services, which states that of the total $650,000 fee, $617,000 was regarded by the attorneys as deductible.
60. Fees are fixed in the Cadwalader firm solely by the partner in charge of the particular matter, whose additional responsibility it is to determine which portion of the fee shall be represented to the client as deductible, and which portion shall not be so represented.
61. In the case of the services rendered to plaintiff during the period October 11, 1954 to February 1, 1958, partners, associate attorneys and accountants of Cadwalader expended a total of 3,966.5 hours in rendering said services.
62. The names of the attorneys and accountants who worked on matters for plaintiff during the period October 11, 1954 to February 1, 1958; the practice area within Cad-walader to which each was assigned; an approximate state*734ment of what the attorneys and accountants did; and the amount of time spent by each attorney and accountant in rendering the services, are as follows:
Name Practice Area Services (See Paragraphs 18 and 19 hereof) No. of 10/11/61 to 2/1/58 Hours
Robert B. Lee.**.. Tax.All services rendered. . 894-4/6
Catherine Noyes Lee.** Trust & Estates... All services rendered.. . 490
H. Gilmer Wells.**. Tax., . Tax aspects of all services rendered_ . 20-1/6
Tax. . 1954/55 Trust construction proceeding. Clarence Castimore.** 4
Trust & Estates... 1954/55 Trust construction proceeding; Rene Bellinger law suit. G. Forrest Butterworth, Jr.** 39-5/6
Corporate.Protection of oil company holdings_ Cornelius W. Wickersham.** 1-6/6
Trust & Estates... 1954/55 Trust construction proceeding. Richard N. Crockett.** 7-2/6
Jacquelin A. Swords.** Litigation.Protection of oil company holdings; Fairhaven damage claim. 2-3/6
John A. Sullivan.** Corporate.Rene Bellinger law suit. 36-2/6
J. Franklin Van Deren.** Trust & Estates... 1954/65 Trust construction proceeding. 3
Harold W. Conroy.* Corporate.Rye zoning ordinance variance; Rene Bellinger law suit. 8-5/6
Peter Van Dyk Berg.* Trust & Estates... Protection of oil company holdings. 3/6
Peter M. Brown*... Litigation.Rene Bellinger law suit; Fairhaven damage claim. 15-6/6
_Property transfers resulting from divorce.. Arnold J. Zurcher, Jr.* Trainoe. 65-3/6
Courtland W. Troutman.* Traineo. _Federal and State unemployment Insurance taxes and Social Security taxes for servants. 12-1/6
Roy Albert Povell*. Trainee.Florida intangible property tax matters... 46-3/6
Jerome Shelby*_Trainee.Estate planning and Will. 40
Hampton D. Trust & Estates_All services rendered. Ewing, Jr. 780
Helen C. Devine.— Trust & Estates... 1954/55 Trust construction proceeding_ 21-3/9
John E. Lawlor_Real Estate.Real property transfers (divorce).. 2
Ezra P. Prentice_Trust & Estates... Estate planning, Will, drafting trusts. 28-3/6
Orrie P. Stevens_Tax.Tax aspects of protection of oil company holdings; estate planning. 48
Wirt P. Marks HI.. Trainee. 1954/55 Trust construction proceeding.
William E. Murray. Tax. 1964/55 Trust construction proceeding_ 20
Alberto. Petite_Tax...Protection of oil company holdings; estate planning. 4
Mary Lee Ryan_Trainee.— Protection of oil company holdings. 240
Theodore R. Trainee..Fairhaven damage claim.... Rogowski. 38-2/6
Ross B. Burke_Trainee.. Protection of oil company holdings. 6-4/6
Casimir F. Sojka... Real Estate.. Real property transfers (divorce). 49-1/6
*735Name Practice Area Services (See Paragraphs 18 and 19 hereof) No. of 10/11/64 to 2/1/58 Hours
J. Paul Gwozdz_Trainee.Workmen's compensation insurance for 1 servants.
.. Trainee.Zia Fund, Inc.. 1-3/6 Bradley M. Walls..
Agnes Gilligan. Trainee.Rene Bellinger law suit. 4-4/6
Frederick J. Schlohohm. Accountant.Preparation of tax returns; general ac- 398-5/6 counting services.
Clarence A. Russ.. Accountant.Preparation of tax returns; general ac- 382-4/6 counting services.
Virginia M. Jordan. Accountant.Preparation of tax returns; general ac- 72-3/6 counting services.
Lawrence Holzman. Accountant.Preparation of tax returns; general ac- 118-3/6 counting services.
Margaret S. Hingular. Bookkeeper.Typing fiscal matters. 35-5/6
63. Plaintiff’s attorneys maintained a day-to-day diary of services rendered on behalf of all clients. During the period 1954 to 1958 such diaries (hereinafter “time sheets”) were prepared by typing a brief description of the services rendered in the left-hand column of a sheet of perforated gummed paper, the right-hand portion of which is divided into eight columns numbered 1 through 8. The amount of time spent by the attorney or accountant on client’s matters is entered in one of these columns, in units of 10 minutes each. All time spent by partners on a client’s matters is recorded in column 8 of the time sheets. The remaining seven columns are assigned to associate attorneys and accountants, based upon the amount of salary and degree of experience of the particular attorney or accoimtant. The time sheets are maintained in the regular course of business as a bookkeeping device to enable the partnership to estimate its operating expenses in the various matters and the extent to which the fee charged for services rendered to each client exceeds (or is less than) the expense of the partnership computed on the basis of time spent performing the services.
64. With reference to the services rendered to plaintiff, Mr. Lee’s secretary prepared the following memorandum to Mr. Lee which represents her computation of just the time *736charges involved in the services on behalf of plaintiff as of December 18,1957:

MEMORANDUM FOR MR. LEE Re: DeFina Matters

Hours Partners Staff Suggested Fee
Personal.... 924-3/6 1631-1/6 $113,23100
Pairhaven. 4-1/6 41-4/6 1,344.00
Annuities. 3/6 9-2/6 313.00
Wffl. 190-1/6 322-3/6 24,129.00
Bellinger v. DePina. 5-2/6 54-1/6 2,356.00
Robert Hanke. 8-3/6 19-4/6 1,284.00
Trusts:
Hanke. 3/6 1/6 40.00
Jack.. 2/6 . 22.00
Geo. Matthews.. 4-2/6 282.00
Wm. Morrison Matthews. 3-4/6 239.00
Ramsey... 1 65.00
Totals. 1413 1981-4/6 $143,308.00
65. Arnold J. Zurcher, Jr., Esquire, of the New York bar and a Cadwalader partner since October 1, 1965, was called to testify on behalf of plaintiff as to the allocation of attorneys’ fees paid by plaintiff for services rendered for her during the period October 11, 1954 to February 1, 1958. Mr. Zurcher joined the firm in September 1956 following his graduation from law school. From September 1956 to approximately March 1958, Mr. Zurcher was a trainee and during this period he went through the firm’s formalized rotation program. Since the early part of 1958, Mr. Zurcher has specialized in the firm’s tax group.
66. Mr. Zurcher is generally familiar with plaintiff’s file in the law firm but he has not read all of the file. The only services rendered directly by Mr. Zurcher that were included in the firm’s bill to plaintiff were 55y2 hours as a trainee in connection with property transfers resulting from the divorce of plaintiff and Mr. DeFina.
67. Mr. Zurcher did not participate in the preparation of the firm’s bill to plaintiff, nor did he discuss it with either plaintiff or Mr. Lee at the time the bill was proposed. In forming his opinion as to an appropriate allocation of the *737attorneys’ fees, the amount of time, as such, spent by the attorneys or accountants on the various matters was not given any weight by Mr. Zurcher. He considered that other factors deserved principal weight. These included the importance of the matters involved, the need to accomplish a result in an extremely short period of time, and the success of the firm’s efforts.
68. Based upon his familiarity with the firm’s billing practice and his familiarity with the services rendered to plaintiff, Mr. Zurcher testified to the opinion that the following is an appropriate allocation of the $617,000 fee claimed by plaintiff to be deductible:
A. Ten percent (or $61,700) for tax, investment and management services not related to the 1944 trust. This amount included services rendered in connection with the following:
(1) The audit of plaintiff’s 1955 federal income tax return. The Service proposed a deficiency of approximately $25,000 and the matter was settled.
(2) The audit of plaintiff’s 1956 federal income tax return and New York income tax return prepared by Joel E. Mitchell and Company. In her 3956 federal income tax return, plaintiff claimed $12,870 income from her rental cottages at “Brookside,” Bye, New York, and the Internal Bevenue Service questioned the allocation of 25 percent of $146,301.97 in indirect expense plaintiff incurred at “Brookside,” to these four cottages.
(3) The application of the Florida intangible personal property tax. This work resulted in refunds to plaintiff totaling some $28,500.
(4) Assembling data for use in preparing plaintiff’s 1957 federal income tax return by someone else.
(5) Tax advice involved in the drafting and negotiating of the settlement and divorce matters with Mr. DeFina.
B. Twenty percent (or $123,400) for tax services related to the 1944 trust. This amount included services rendered in connection with the following:
(1) Taking advantage of the gift tax provision permitting Mr. DeFina to consent to split gifts made during his marriage to plaintiff.
(2) Plaintiff’s gift tax liability resulting from plaintiff’s agreement with the trustee of the 1944 trust that *738she would establish irrevocable trusts for the benefit of her children.
(3) The valuation of Standard Oil securities transferred to these irrevocable trusts and a computation of the discount permitted by gift tax regulations when the block of stock being transferred is large.
(4) Determining basis of securities transferred to the irrevocable trusts.
(5) Analyzing the potential capital gains should the trustee of the 1944 trust decide to sell the oil securities.
(6) The possible income tax aspects of the transfer by plaintiff of appreciated securities to her husband, Mr. DeFina.
(1)The question of the deductibility of the legal fee which would ultimately result from the legal services being rendered to plaintiff.
C. Fifty percent (or $308,500) for the planning aspects of the nontax services relating to the 1944 trust, the principal activity being to prevent the trustee from disposing of a substantial portion of the Standard Oil stock.
(1) The emancip atdon of George Matthews in Florida.
(2) Preparing, instituting, serving, and filing notice of the revocation of the trust. The institution of the proceeding to force the trustee to honor that revocation in tire Westchester Court. This included a trial.
(3) Services relating to or resulting in the stipulation that withdrew the appeal by the trustee to the Appellate Division of the New York Supreme Court. The planning and creation of the new trusts, principally for plaintiff’s children, which was agreed upon in consideration of the trustee’s withdrawal of its appeal.
(4) The final accounting proceeding for the 1944 trust.
D. Twenty percent (or $123,400) for the implementation of the plans described in paragraph C.
69. The services rendered to plaintiff in connection with the separation and divorce were reported by Cadwalader to be as follows:
Considering with you, your domestic problems and the measures to be taken for the protection of your property in connection with your separation and contemplated divorce from Mr. DeFina; preparing proposed separation agreement and Marital and Property Nights Agreement and negotiating the settlement thereof with *739Mr. DeFina; incidental to the financial arrangement negotiated between you and Mr. DeFina, arranging for the return to you of the yacht “Flagler” held by Maravilla Development Corporation, the return to you of your Century speedboat; the transfer to you of the interests of Mr. DeFina in the Fairhaven property at Eye, New York, and in a strip of land at Lake Placid, N.Y., and the establishment of the ownership as between you and Mr. DeFina of certain automobiles, the keys to Brook-side, Vita Serena and Lake Placid Properties and of the valuable personal property in your various homes, the foregoing being in exchange for the financial provision made by you for Mr. DeFina including the transfer to him of your interests in the properties owned by Mara-villa^ Development Corporation of which Mr. DeFina is President; reviewing your property and property interest and checking title to the numerous real estate holdings in Florida deemed part of the Maravilla Development Corporation project; considering in connection with your property settlement with Mr. DeFina the importance of including therein a provision calling for the joinder by Mr. DeFina in the various gifts made by you in 1957; incidental to the foregoing, working out agreement with Mr. DeFina that he would not remarry before January 1, 1958.
70. The fee of $650,000 was a reasonable fee for all of the legal services described in the statement of services, and $33,000 was a reasonable fee for the services described in the statement as “nondeductible.” Therefore, $617,000 was a reasonable fee for the services described in the statement as “deductible.”
71. Upon examination of plaintiff’s federal income tax return for the year 1957, the Commissioner of Internal Revenue asserted a deficiency in federal income tax in the amount of $11,482.89, resulting from his determination that plaintiff realized a long term capital gain in the amount of $48,720.91 by reason of the transfer on or about December 4,1957, of the one thousand (1,000) shares of the capital stock of the Standard Oil Company (New Jersey) to Mr. DeFina, such asserted gain being measured by the difference between the aggregate adjusted basis for such shares of stock in plaintiff’s hands on or about December 4,1957, viz. $2,091.59, and the aggregate fair market value of such shares on December 4, 1957, viz. $50,812.50.
*74072. Plaintiff, on or about November 28, 1961, paid in full the alleged deficiency in federal income tax for the year 1957 in the amount of $11,482.89, together with interest allegedly due thereon in the amount of $2,472.60.
73. On December 19, 1961, plaintiff duly filed with the District Director of Internal Revenue for the Manhattan District, New York, New York, a claim for refund of federal income tax on Treasury Department Form 843 for the taxable year 1957 in the amount of $11,482.89, or such greater amount as is legally refundable.
74. On or about August 22,1962, the District Director of Internal Revenue for the Manhattan District, New York, New York, sent to plaintiff by certified mail a statutory notice of disallowance in full of the aforesaid claim for refund for the taxable year 1957. Less than 2 years elapsed from the date of mailing said notice and the date of filing of the petition herein.
75. Upon examination of plaintiff’s joint federal income tax return for the year 1958, the Commissioner of Internal Revenue asserted a deficiency in federal income tax in the amount of $814,944.19, resulting in part from his determination that plaintiff realized a long term capital gain in the amount of $1,216,883.21 by reason of the transfer on or about January 6, 1958, of the twenty-five thousand, five hundred (25,500) shares of the capital stock of the Standard Oil Company (New Jersey) to Mr. DeFina, such gain being measured by the difference between the aggregate adjusted basis for such shares of stock in plaintiff’s hands on or about January 6,1958, viz. $53,335.54, and the aggregate fair market value of such shares on January 6,1958, viz. $1,270,218.75.
76. Plaintiff, on or about June 5, 1962, paid in full the alleged deficiency of federal income taxes for the year 1958 in the amount of $814,944.19 together with interest allegedly due thereon in the amount of $153,443.04, said payment being made from her separate personal funds.
77. On August 8, 1962, plaintiff, individually and as executrix of the estate of her late husband, Ricardo C. Gonzales, duly filed with the District Director of Internal Revenue, Manhattan Division, New York, New York, a claim for re*741fund of federal income tax on Treasury Department Form 843 for the taxable year 1958 in the amount of $808,008.04, together with interest paid thereon in the amount of $151,828.51, or such greater amount as is legally refundable.
78. On or about April 15, 1963, the District Director of Internal Eevenue, Manhattan District, New York, New York, sent to plaintiff by certified mail a statutory notice of dis-allowance in full of the aforesaid claim for' refund for the taxable year 1958. Less than 2 years elapsed from the date of mailing said notice and the date of filing of the petition herein.
79. In plaintiff’s joint federal income tax return for the taxable year 1958, plaintiff claimed a deduction in the amount of $617,000 in respect of the payment of the above described legal fee of $650,000. Upon the examination of plaintiff’s joint federal income tax return for the year 1958, the Commissioner of Internal Eevenue allowed $33,000 and disallowed the balance of $584,000 of the aforesaid deduction claimed by plaintiff for legal fees. The asserted deficiency of $814,944.19, heretofore mentioned, resulted in substantial part from the disallowance of the aforesaid deduction.
80. No action on plaintiff’s claims for income taxes for 1957 and 1958, other than as set forth in the petition herein, has been taken before Congress or in any department of the United States, or in any judicial proceeding, including any in the Tax Court of the United States. Plaintiff is the sole owner of the claims sued upon in this proceeding, and no transfer or assignment has been made of said claims.
81. It is concluded, as a finding of ultimate fact, that plaintiff did not intend to, and did not, make any gift to her then husband, Mr. DeFina, in or in connection with the settlement agreements of August 20,1957, and November 16,1957.
CoNclusioN or Law
Based upon the foregoing findings of fact and opinion, which are adopted by the court and made a part of the judgment herein, the court concludes as a matter of law:
(1) That plaintiff is not entitled to recover with respect to Count I, and the petition is dismissed to that extent; and
*742(2) That plaintiff is entitled to recover with respect to Count II, and judgment is entered to that effect, with the amount of recovery to be determined in further proceedings pursuant to Buie 131 (c) (2).

 During all or part of the period 10/11/54 to 2/1/58 were members of Cadwalader, Wicker-sham & Taft.


 During period 10/11/54 to 2/1/58 were associates, but are presently members of Cadwalader, Wickersham & Taft.